COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-14-00311-CV


RELIANCE ENGINEERING AND                                                APPELLANT
ENVIRONMENTAL SERVICES, LLC

                                         V.

7-ELEVEN, INC.                                                           APPELLEE


                                     ------------

          FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 096-266887-13

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered appellant’s                unopposed “Motion   To Dismiss

Interlocutory Appeal.” It is the court’s opinion that the motion should be granted;

therefore, we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).




      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                               PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: November 6, 2014




                                      2